WOLF, J.
Appellant alleges his consecutive mandatory minimum sentences were improper because it was apparent from the face of *332the record that the offenses arose from the same criminal episode and involved only one victim, and appellant did not discharge the firearm. See Williams v. State, 186 So.3d 989 (Fla. 2016). We agree, vacate appellant’s judgment and sentence, and reverse and remand for the trial court to enter an amended order providing for concurrent mandatory minimum sentences.
REVERSED and REMANDED with instructions.
ROBERTS, C.J., and B.L. THOMAS, J., CONCUR.